NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1049-17T3

DR. BARRY HELFMANN,
PSY.D.,

           Plaintiff-Appellant,

v.

STATE BOARD OF PSYCHOLOGICAL
EXAMINERS and JOAN D. GELBER,
ESQ.,

     Defendants-Respondents.
__________________________________

                    Argued November 28, 2018 – Decided December 6, 2018

                    Before Judges Nugent and Mawla.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Union County, Docket No. C-
                    000051-17.

                    Scott B. Piekarsky argued the cause for appellant
                    (Piekarsky & Associates, LLC, attorneys; Scott B.
                    Piekarsky and Jennifer L. O'Neill, on the briefs).

                    Michael R. Sarno, Deputy Attorney General, argued the
                    cause for respondents (Gurbir S. Grewal, Attorney
                    General, attorney; Melissa H. Raksa, Assistant
            Attorney General, of counsel; Michael R. Sarno, on the
            brief).

PER CURIAM

      Plaintiff, Dr. Barry Helfmann, Psy.D., appeals from an order that

dismissed his five-count complaint for failure to state a claim upon which relief

could be granted. On this appeal he challenges only the dismissal of the first

two counts. We affirm.

      Following the publication of a December 2015 New York Times article

concerning a collection action plaintiff's lawyer filed against a patient, Senior

Deputy Attorney General Joan D. Gelber investigated the matter and filed a five-

count complaint against plaintiff with the Board of Psychological Examine rs

(the Board). On the same day defendant Gelber filed the complaint, plaintiff

filed a five-count complaint in Superior Court against defendants.

      In his complaint's first count, plaintiff alleged he had "a property interest

that is protected by the United States Constitution and the New Jersey

Constitution." He further alleged defendants had deprived him of his property

interest "in violation of the Substantive Due Process Clause of the Fifth and

Fourteenth Amendments of the United States Constitution," and as a result, he

sustained reputational damage and economic loss.



                                                                           A-1049-17T3
                                        2
      In the complaint's second count, plaintiff alleged that as the owner of a

license, he had a property interest protected by the United States Constitution

and the New Jersey Constitution. He claimed the Board "violated and continues

to violate [his] rights, as a class of one, under the Equal Protection Clause by

intentionally treating him differently than others similarly situated for no

rational basis in law or fact." He also alleged that as the result of this violation,

he sustained reputational damage and economic loss.

      Defendants moved to dismiss the complaint under Rule 4:6-2(e) for failure

to state a cause of action upon which relief could be granted. Judge Katherine

R. Dupuis granted the motion, determining defendants were entitled to absolute

immunity.

      We affirm, substantially for the reasons expressed by Judge Dupuis in her

written decision. Plaintiff's arguments to the contrary are without sufficient

merit to warrant further discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                             A-1049-17T3
                                         3